        1:20-cv-03850-SVH      Date Filed 09/15/21   Entry Number 21   Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA

    Carolyn R., 1                            )       C/A No.: 1:20-cv-3850-SVH
                                             )
                        Plaintiff,           )
                                             )
          vs.                                )
                                             )                 ORDER
    Kilolo          Acting
          Kijakazi, 2                        )
    Commissioner of Social Security          )
    Administration,                          )
                                             )
                        Defendant.           )
                                             )

         Defendant, Kilolo Kijakazi, Acting Commissioner of the Social Security

Administration (“Commissioner”), by her attorneys, M. Rhett DeHart, Acting

United States Attorney for the District of South Carolina, and Andrew R. de

Holl, Assistant United States Attorney for said district, has moved this court,

pursuant to 42 U.S.C. § 405(g), to enter a judgment with an order of reversal

with remand of the cause to the Commissioner for further administrative

proceedings. [ECF No. 20]. The motion represents that Plaintiff’s counsel

consents to the motion. Id.




1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
2 Kilolo Kijakazi became the Acting Commissioner of Social Security on July

9, 2021. Pursuant to Fed. R. Civ. P. 25(d), she is substituted for former
Commissioner Andrew Saul as the defendant in this action.
     1:20-cv-03850-SVH   Date Filed 09/15/21   Entry Number 21   Page 2 of 2




      Pursuant to the power of this court to enter a judgment affirming,

modifying, or reversing the Commissioner’s decision with remand in Social

Security actions under sentence four of 42 U.S.C. § 405(g), and given the

Commissioner’s request for remand, this court hereby reverses the

Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) with a

remand of the cause to the Commissioner for further administrative

proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993). Upon remand, the

Appeals Council shall vacate the Administrative Law Judge’s (“ALJ’s”)

decision and refer the case to an ALJ to further develop the record, evaluate

the evidence, provide Plaintiff an opportunity for another hearing, and issue

a new decision. The Clerk of Court is directed to enter a separate judgment

pursuant to Fed. R. Civ. P. 58.

      IT IS SO ORDERED.


September 15, 2021                         Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
